Citation Nr: 9914694	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-30 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 1997, and a statement of the case was issued in 
April 1997.  A substantive appeal was received in October 
1997.  The veteran testified at a personal hearing at the RO 
in November 1997. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between bilateral 
hearing loss and the veteran's period of active military 
service. 

2.  There is no medical evidence of a nexus between migraine 
headaches and the veteran's period of active military 
service.

3.  By rating decision in May 1984, the RO determined that 
new and material evidence had not been received to reopen a 
claim of entitlement to service connection for lumbosacral 
strain; the veteran was notified of this determination and 
furnished notice of appellate rights, but he did not initiate 
an appeal. 

4.  Evidence received subsequent to the May 1984 decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim of entitlement to 
service connection for lumbosacral strain. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for migraine headaches is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The May 1984 rating decision determined that the 
veteran's claim of entitlement to service connection for 
lumbosacral strain had not been reopened is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

4.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
lumbosacral strain.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arthritis and organic disease of the nervous system, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

A.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The claims file includes a 1998 private medical record which 
documents a diagnosis of moderate sensorineural bilateral 
hearing loss and audiometric findings which appear to meet 
the regulatory criteria for hearing loss disability for VA 
purposes.  The requirement of a medical diagnosis of current 
disability has therefore been met.  The veteran has testified 
as to his exposure to noise during service as a gunner, and 
his testimony is competent to show incurrence for well-
grounded analysis purposes.  

However, what is lacking to well-ground the hearing loss 
claim is medical evidence showing a link between the 
currently diagnoses hearing loss and the veteran's military 
service in the 1940's.  Service medical records show normal 
hearing, and there is no post-service medical evidence of 
hearing loss for many years after service and thus no medical 
evidence to show either a continuity of symptoms after 
service or that such link can be established by means of a 
statutory presumption.  Further, there is otherwise no 
medical opinion suggesting any link between his hearing loss 
and his military service. 

The only evidence in support of the veteran's claim is his 
own statements and testimony.  Although the veteran's 
statements and testimony represent evidence of continuity of 
symptomatology, they are not competent evidence of a nexus 
between a current disorder and that symptomatology and, under 
such circumstances, do not make the claims well grounded.  
Savage, supra.  Furthermore, the veteran is not competent to 
offer an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, the veteran's 
statements do not make his claim well grounded.  

B.  Migraine Headaches.

The Board must reach the same conclusion as to the migraine 
headaches claim.  That is, it must be viewed as not well-
grounded.  While the record does show medical diagnoses of 
migraine cephalgia in the 1990's and while the veteran has 
offered testimony to the effect that the migraines began 
during service, there is no medical evidence of a nexus to 
service.  

Service medical records do not document any complaints or 
findings of headaches, and there is no medical evidence of 
migraines for many years after service.  The Board notes that 
medical records dated in the 1970's contain references to 
headaches, but it appears that such headaches were related to 
other illnesses.  At any rate, even if the headaches 
documented in the 1970's were migraine headaches, such 
findings over 20 years after service would not serve to show 
a continuity of symptomatology to suggest a link to service.  

As noted earlier, the nexus requirement must be satisfied by 
medical evidence.  While the Board believes that the veteran 
is sincere in his assertions regarding what he believes is a 
link to service, he is not competent to render medical 
opinions to satisfy the nexus requirement for well-grounded 
purposes.  Espiritu. 

C.  Conclusion

As to both the hearing loss and the migraine headaches 
claims, the Board is aware of no circumstances in this matter 
that would put VA on notice that relevant evidence may exist, 
or could be obtained, that, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran medical evidence of causation is necessary 
to well-ground these claims.  

Further, although the Board considered and denied this appeal 
on a ground different from that of the RO, the appellant has 
not been prejudiced by this decision.  This is because in 
assuming that where the claim was regarded as well grounded, 
the RO accorded the claimant greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this claim 
to the RO for consideration of the issue of whether the 
appellant's claim was well grounded would be pointless and, 
in light of the law cited above, would not result in a 
determination favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed. Reg. 49,747 (1992).  Further, the Court 
has held that "when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

II.  New and Material Evidence to Reopen a Claim of 
Entitlement to 
Service Connection for Lumbosacral Strain

The final issue involves an underlying claim of entitlement to 
service connection for lumbosacral strain.  However, with 
regard to this claim, the claims file shows that there have 
been previous denials on this issue.  Entitlement to service 
connection for lumbosacral strain was denied by rating 
decision in June 1978.  The veteran was furnished notice of 
that determination and of appellate rights, but he did not 
initiate an appeal with a timely notice of disagreement.  
Accordingly, the June 1978 rating decision became final.  38 
U.S.C.A. § 7105(c).  Applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and material 
evidence.  38 U.S.C.A. § 5108.  In February 1984, the veteran 
attempted to reopen his lower back claim, and by rating 
decision in May 1984, it was determined that no new and 
material evidence had been received and that the claim had 
therefore not been reopened.  The record shows that the 
veteran was also notified of the May 1984 rating decision and 
furnished notice of appellate rights.  However, he did not 
initiate an appeal from the May 1984 rating decision, and that 
determination also became final.  38 U.S.C.A. § 7105(c).  In 
March 1997, the veteran again attempted to reopen his claim 
and was again denied by rating decision that same month.  
However, the veteran did file a timely notice of disagreement 
from that determination, and the present appeal ensued. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board notes here that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the May 1984 rating decision.

Evidence of record at the time of the May 1984 rating 
decision included service medical records which are silent as 
to any low back complaints or treatment and an October 1947 
separation examination which showed that the spine was normal 
on clinical examination.  Also of record was an April 1965 
clinical entry which referred to a strained back.  Also of 
record was an April 1976 hospital summary which included a 
final diagnosis of acute lumbosacral strain; the summary 
referred to secondary low back pain due to lifting.  Other 
medical records dated in the 1960's and 1970's documented 
various unrelated disorders.  Based on this record, it was 
determined (in the May 1984 rating decision) that no new and 
material evidence had been received to reopen the June 1978 
rating decision.  

Evidence received since the May 1984 rating decision includes 
the veteran's testimony and medical records dated in the 
1990's which document degenerative disc disease, L5-S1 as 
well as various other disorders unrelated to the low back.  

It is clear that some of the items of evidence received since 
May 1984 are not material to the question of low back 
disability as they document other disorders.  As for the 
medical evidence which shows current low back problems, there 
is nothing in such evidence which goes to the question of 
whether such low back problems are related to service.  It 
should be emphasized that there was evidence of record in May 
1984 showing that the veteran had been treated for a low back 
disorder.  The newly received evidence is therefore 
essentially cumulative in nature and adds nothing new to the 
record.  

The veteran's testimony as to an inservice injury is also not 
new since he is essentially reiterating what has been his 
underlying contention over the years; that is, that he 
injured his low back in service.  This contention as already 
considered in May 1984.  

In sum, the newly receive evidence is not,  by itself or in 
connection with evidence previously assembled, not so 
significant that it must be considered to decide fairly the 
merits of the claim.  Based on the foregoing, the Board 
concludes that, inasmuch as no new and material evidence has 
been presented to reopen the previously disallowed claim of 
entitlement to service connection for lumbosacral strain, his 
claim for this benefit has not been reopened.  


ORDER

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and for migraine headaches are not 
well-grounded.  New and material evidence has not been 
received to reopen the veteran's claim of entitlement to 
service connection for lumbosacral strain.  The appeal is 
denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

